DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 8, 10-12, 14-17, 21-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant-cited US 2014/0155732 to Patz et al. (Patz).

	Regarding claim 1, Patz discloses a method of suppressing noise in an environment of a magnetic resonance imaging system, the method comprising: obtaining, using at least one primary coil and at least one auxiliary sensor different from the at least one primary coil, multiple calibration signals comprising a first plurality of calibration signals and a corresponding second plurality of calibration signals by:
		obtaining the first plurality of calibration signals using the at least one auxiliary sensor, wherein each of the first plurality of calibration signals comprises multiple values (Patz, e.g., paragraphs 98-110 and Fig. 8, see paragraphs 101-108 in particular, auxiliary sensor in the form of noise reference coil 84; note that noise reference coil 84 may include more than one coil, in which case the noise reference coil 84 will obtain a first plurality of calibration signals; further note that each coil may be sampled by multichannel electronics system or spectrometer; accordingly each of the first calibration signals obtained from the coils of the noise reference coil 84 will include multiple values); and
		obtaining the second plurality of calibration signals using the at least one primary coil, wherein each of the first plurality of calibration signals comprises multiple values (Patz, e.g., paragraphs 98-110 and Fig. 8, see paragraphs 101-108 in particular, primary coil in the form of signal coil 82; note that signal coil 82 may include more than one coil, in which case the signal coil 82  will obtain a second plurality of calibration signals; further note that each coil may be sampled by multichannel electronics system or spectrometer; accordingly each of the second calibration signals obtained from the coils of the signal coil 82 will include multiple values);
estimating, based on the multiple calibration signals, a transform that, when applied to noise received by the at least one auxiliary sensor, provides an estimate of noise received by the at least one primary coil (Patz, e.g., paragraphs 98-110 and Fig. 8, see paragraphs 102-107 and equations 11-13 in particular, estimating transform in the form of α that when applied to noise S2 received by the at noise reference coil 84, provides an estimate of noise received by the signal coil 82 that can be subtracted from signal S1 received by signal coil 82 to obtain a processed signal with noise subtraction S3); and
	after estimating the transform:
		receiving a magnetic resonance signal using the at least one primary coil (see Patz as applied above, Patz, e.g., paragraphs 98-110 and Fig. 8, see paragraphs 102-107 and equations 11-13 in particular, receiving S1 in equation 13);
		receiving a noise signal using the at least one auxiliary sensor (see Patz as applied above, Patz, e.g., paragraphs 98-110 and Fig. 8, see paragraphs 102-107 and equations 11-13 in particular, receiving S2 in equation 13);
		estimating noise present in the magnetic resonance signal received by the at least one primary coil by applying the transform to the noise signal received by the at least one auxiliary sensor to obtain a noise estimate (see Patz as applied above, Patz, e.g., paragraphs 98-110 and Fig. 8, see paragraphs 102-107 and equations 11-13 in particular, applying α to S2 in equation 13); and
		suppressing noise in the magnetic resonance signal using the noise estimate (see Patz as applied above, Patz, e.g., paragraphs 98-110 and Fig. 8, see 

	Regarding claim 2, Patz discloses wherein the first plurality of calibration signals is indicative of multiple values for each of a plurality of frequency bins across a spectrum of interest (see Patz as applied to claim 1, particularly paragraph 98, the nature of the noise typically includes both broadband components (that is, white noise components) and narrowband components (that is, spurious noise components); the first plurality of calibration signals obtained using noise reference coil 84 is therefore indicative of multiple values for each of a plurality of frequency bins across a spectrum of interest, e.g., multiple values reflecting broadband components and multiple values reflecting narrowband components).

	Regarding claim 4, Patz discloses wherein the first plurality of calibration signals comprises a first calibration signal comprising a first plurality values obtained at a respective plurality of times (see Patz as applied to claim 1, each coil may be sampled by multichannel electronics system or spectrometer; accordingly each of the first calibration signals obtained from the coils of the noise reference coil 84 will include multiple values; it is at least implicit in Patz’s sampling arrangement that the plurality of sampled values are obtained at a respective plurality of times).

	Regarding claim 7, Patz discloses wherein the at least one primary coil is arranged within a field of view of a magnetic resonance imaging system to detect magnetic resonance signals produced by a sample when positioned within the field of view (see Patz as applied to claim 1, e.g., equation 11, signal S1 received by signal coil 82 includes magnetic resonance signal F; it is therefore at least implicit in Patz that signal coil 82 is arranged within a field of view of a magnetic resonance imaging system to detect magnetic resonance signals produced by a sample when positioned within the field of view), and wherein the at least one auxiliary sensor comprises at least one auxiliary coil arranged outside the field of view (see Patz as applied to claim 1, e.g., equation 12, signal S2 received by noise reference coil 84 does not include magnetic resonance signal F; it is therefore at least implicit in Patz that noise reference coil 84 is arranged outside the field of view).

	Regarding claim 8, Patz discloses wherein the at least one auxiliary coil comprises a plurality of auxiliary coils, and wherein the first plurality of calibration signals is obtained from the environment using the plurality of auxiliary coils (see Patz as applied to claims 7 and 1, Patz, e.g., paragraphs 98-110 and Fig. 8, see paragraphs 101-108 in particular, auxiliary sensor in the form of noise reference coil 84; note that noise reference coil 84 may include more than one coil, in which case the noise reference coil 84 will obtain a first plurality of calibration signals; further note that each coil may be sampled by multichannel electronics system or spectrometer; accordingly each of the first calibration signals obtained from the coils of the noise reference coil 84 will include multiple values).

wherein estimating the noise present in the magnetic resonance signal comprises applying the transform to noise signals received by each of the plurality of auxiliary coils and obtained substantially at a same time as the at least one primary coil receives the magnetic resonance signal (see Patz as applied to claim 1, particularly paragraph 102, considering the signals from a signal coil and a noise reference coil, a multichannel detector can be used to simultaneously capture noise signals with magnetic resonance signals; S1 and S2 as used in equations 11-13 in paragraphs 102-105 are therefore obtained simultaneously, i.e., at the same time).

	Regarding claim 11, Patz discloses wherein the noise signal is received by the at least one auxiliary coil concurrently with the at least one primary coil receiving the magnetic resonance signal (see Patz as applied to claim 1, particularly paragraph 102-105, considering the signals from a signal coil and a noise reference coil, a multichannel detector can be used to simultaneously capture noise signals with magnetic resonance signals; the noise signal received by noise reference coil 84 S2 is therefore received concurrently with signal coil 82 receiving the magnetic resonance signal S1).

	Regarding claim 12, Patz discloses wherein each of the first plurality of calibration signals is obtained substantially at a same set of times as a respective one of the second plurality of calibration signals (see Patz as applied to claim 1, particularly paragraph 102, considering the signals from a signal coil and a noise 

	Regarding claims 14-15, Patz discloses wherein the magnetic resonance system is a low-field magnetic resonance imaging system configured to generate a B0 field of approximately 0.2 T or less (claim 14) and wherein the low-field magnetic resonance imaging system is configured to generate a B0 field of approximately 0.1 T or less (claim 15) (see Patz as applied to claim 1, e.g., Patz, e.g., paragraphs 98-110 and Fig. 8, Patz’s noise cancellation arrangement is intended for use with a portable magnetic resonance system 10 (see, e.g., Patz, Fig. 1); also see Fig. 1 and paragraph 44, field strength of the magnet 12 of portable magnetic resonance system 10 may be 0.1 Tesla).

	Claim 16 recites a magnetic resonance imaging (MRI) system comprising:
	at least one primary coil;
	at least one auxiliary sensor different from the at least one primary coil; and
	at least one controller configured to:
		cause the at least one primary coil and the at least one auxiliary sensor to obtain a first plurality of calibration signals and a second plurality of calibration signals, respectively, from an environment of the magnetic resonance imaging system, wherein each of the first plurality of calibration signals includes multiple values and each of the second plurality of calibration signals includes multiple values;
		estimate, based on the first plurality of calibration signals and the second plurality of calibration signals, a transform that, when applied to noise received by the at least one auxiliary sensor, provides an estimate of noise received by the at least one primary coil; and
	after estimating the transform:
		cause the at least one primary coil to receive a magnetic resonance signal;
		cause the at least one auxiliary sensor to receive a noise signal;
		estimate noise present in the magnetic resonance signal received by the at least one primary coil by applying the transform to the noise signal received by the at least one auxiliary sensor to obtain a noise estimate; and
		suppress noise in the magnetic resonance signal using the noise estimate,
and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Patz for reasons analogous to those set forth above in connection with claim 1, recognizing that Patz’s arrangement includes a controller (e.g., Fig. 8, spectrometer 8 in combination with Fig. 1, electronics subsystem 14) for obtaining the calibration signal, estimating the transform, causing the at least one primary coil to receive a magnetic resonance signal, causing the at least one auxiliary sensor to receive a noise signal; estimating noise present in the magnetic resonance signal received by the at least one primary coil by applying the transform to 

	Claim 17 recites wherein the first plurality of calibration signals is indicative of multiple values for each of a plurality of frequency bins across a spectrum of interest and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Patz for reasons analogous to those set forth above in connection with claim 2.

	Claim 21 recites wherein the at least one primary coil is arranged within a field of view of the MRI system to detect magnetic resonance signals produced by a sample when positioned within the field of view, and wherein the at least one auxiliary sensor comprises at least one auxiliary coil arranged outside the field of view and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Patz for reasons analogous to those set forth above in connection with claim 7.

	Claim 22 recites wherein each of the first plurality of calibration signals is caused to be obtained substantially at a same time as a respective one of the second plurality of calibration signals and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Patz for reasons analogous to those set forth above in connection with claim 12.

	Claim 23 recites wherein the at least one controller causes the at least one auxiliary sensor to receive the noise signal and the at least one primary coil to receive the magnetic resonance signal at substantially a same time and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Patz for reasons analogous to those set forth above in connection with claim 11.

	Claim 24 recites wherein the at least one auxiliary sensor comprises a plurality of auxiliary coils positioned at different respective locations, and wherein the first plurality of calibration signals is obtained from the environment by using the plurality of auxiliary coils and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Patz for reasons analogous to those set forth above in connection with claim 8.
	
	Claim 25 recites wherein estimating the noise present in the magnetic resonance signal comprises applying the transform to noise signals obtained from the plurality of auxiliary coils substantially at a same time as the at least one primary coil receives the magnetic resonance signal and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Patz for reasons analogous to those set forth above in connection with claim 10.

	Regarding claim 27, Patz discloses wherein the at least one auxiliary sensor includes at least one auxiliary radio frequency coil (Patz, e.g., paragraph 98, the noise to be detected by Patz incudes RF noise; Patz’s noise reference coil 84 is configured to detect such noise and therefore constitutes an RF coil).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 6, 9, 13, 18, 19, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patz.

	Regarding claim 3, Patz is not relied upon as explicitly disclosing wherein a discrete Fourier transform of the first plurality of calibration signals provides multiple values for each of a plurality of frequency bins across a spectrum of interest.  The examiner takes Official notice of the fact that applying a Fourier transform to analyze noise content using a plurality of frequency bins across a spectrum of interest, with each bin having multiple values, was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  See, e.g., US 2007/0078334 to Scully et al., paragraph 87; also see US 2017/0108569 to Harvey et al., paragraph 42.  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that a discrete Fourier transform of the first plurality of calibration signals provides multiple values for each of a plurality of frequency bins across a spectrum of interest does not patentably distinguish over Patz.

wherein obtaining the first plurality of calibration signals comprises obtaining at least ten calibration signals using the at least one auxiliary sensor (claim 5) and wherein obtaining the first plurality of calibration signals comprises obtaining at least one hundred calibration signals using the at least one auxiliary sensor (claim 6).  Patz nonetheless contemplates making additional measurements using noise reference coils as necessary (e.g., at different orientations/directions) to fully characterize the environmental noise.  One of ordinary skill in the art would appreciate that the larger the number of noise measurements made, the more accurately the environmental noise will be represented.

	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to obtain at least 10 or at least 100 calibration signals because applicant has not disclosed that these specific values provide an advantage, are used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Patz’s arrangement, and applicant’s invention, to perform equally well with either the additional calibration signals obtained by Patz or the claimed at least 10 or at least 100 calibration signals obtained because both arrangements would perform the same function of more accurately/fully characterizing the environmental noise.

	Therefore, it would have been prima facie obvious to modify Patz to obtain the invention as specified in claims 5-6 because such a modification would have been 

	Regarding claim 9, Patz is not relied upon as explicitly disclosing wherein at least one of the plurality of auxiliary coils is of a different type than at least one other auxiliary coil.  The examiner takes Official notice of the fact that different types of coils suitable for detecting RF signals, including RF noise (e.g., planar coil, non-planar coils, loop antennas) were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that at least one of the plurality of auxiliary coils is of a different type than at least one other auxiliary coil does not patentably distinguish over Patz.

	Regarding claim 13, Patz is not relied upon as explicitly disclosing wherein estimating the transfer function includes estimating the transform for each of a plurality of frequency bins across a spectrum of interest.  The examiner takes . 

	Claim 18 recites wherein a discrete Fourier transform of the first plurality of calibration signals provides multiple values for each of a plurality of frequency bins across a spectrum of interest and is rejected under 35 U.S.C. 103 as being unpatentable over Patz for reasons analogous to those set forth above in connection with claim 3.

19 recites wherein causing the at least one auxiliary sensor to obtain a first plurality of calibration signals comprises causing the at least one auxiliary sensor to obtain at least ten calibration signals and is rejected under 35 U.S.C. 103 as being unpatentable over Patz for reasons analogous to those set forth above in connection with claim 5.

	Claim 20 recites wherein causing the at least one auxiliary sensor to obtain a first plurality of calibration signals comprises causing the at least one auxiliary sensor to obtain at least one hundred calibration signals and is rejected under 35 U.S.C. 103 as being unpatentable over Patz for reasons analogous to those set forth above in connection with claim 6.

	Claim 26 recites wherein the at least one controller is configured to estimate the transform for each of a plurality of frequency bins across a spectrum of interest and is rejected under 35 U.S.C. 103 as being unpatentable over Patz for reasons analogous to those set forth above in connection with claim 13.

Conclusion
The prior art made of record and not currently relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DANIEL R MILLER/Primary Examiner, Art Unit 2863